DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, 19 and 24-28, drawn to a composition, classified in A01N 37/40.
II. Claims 17-18, drawn to a method for preparing a composition, classified in A01N 
37/40.
III. Claims 20-23 and 29, drawn to a method of controlling and/or treating citrus greening in a citrus plant, classified in A01N 37/40.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process of mixing an active agent with an agriculturally acceptable carrier can be used to make another and materially different product, including the fungicidal compositions according to US 2019/0223442 A1.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of Invention I can be used as antimicrobial compositions for disinfecting surfaces, such as the benzalkonium chloride compositions according to US 9,693,564 B2.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed differ in that Invention II is drawn to a method of preparing a composition whereas Invention III is drawn to a method of controlling and/or treating citrus greening.  The different methods are not capable of use together and have a materially different design and effect, they do not overlap in scope and they are not obvious variants.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species: a single active agent listed in Tables 1 or 2, or a specific combination thereof. The species are independent or distinct because they have various chemical structures and modes of action. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-29 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter;
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Frank C. Eisenschenk on 18 August 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16, 19 and 24-28.  Applicant also elected the species: a mixture of p-coumaric acid, cinnamic acid and ferulic acid.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6, 12, 14-15, 17-18, 20-23, 26-27 and 29 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention or non-elected species.  Therefore, claims 1-5, 7-11, 13, 16, 19, 24-25 and 28 are examined herein.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 April 2021 was filed before the mailing of an Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 4, 7 and 25 are objected to because of the following informalities:  claim 4, ln. 4, “arylphenols)” should be amended to “arylphenols”; claim 4, ln. 9, “fattic acid esters” should be amended to “fatty acid esters”; claims 7 and 25, compound names should not be capitalized since they are not proper nouns.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8, 16, 19, 24 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Instant claims 1 and 24 reference Table 1 and/or Table 2.  Where possible, claims are to be complete in themselves.  Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience."  Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).  See MPEP 2173.05(s).
Instant claims 2-5, 8, 16, 19 and 28 depend from claims 1 and 24, but they do not clarify the active agents.
Instant claim 2 states that the agriculturally suitable solvent includes ester and alcohol.  It is unclear what solvents are being referred to by “ester” and “alcohol”.  The instant specification provides examples of esters and alcohols, but those examples are also recited in the claims.
Instant claim 19 states “An application formulation produced by the method of claim 17.”  Claim 17 mixes a composition according to claim 1 with an agriculturally acceptable carrier.  It is noted that one option for claim 1 is a composition comprising the active agents and agriculturally suitable carriers.  It is unclear how the formulation of claim 19 is different from the composition of claim 1 when claim 1 includes an agriculturally suitable carrier.  It is noted that the concentration of actives is not included in claims 1 or 19 so there is not a difference between one composition being a concentrated composition while the other being a more diluted composition.
Instant claim 24 states “A fertilizer or inert carrier comprising… one or more active agents”.  It is unclear how the composition can be an inert carrier when it comprises the active agents.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7-10, 19, 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arrieta-Baez et al.
Instant claim 1 is drawn to a composition comprising p-coumaric acid, cinnamic acid, ferulic acid, and one or more component selected from agriculturally suitable solvents, agriculturally suitable carriers, agriculturally suitable surfactants and mixtures thereof.
Instant claim 7 states that the active agents are a combination of p-coumaric acid, cinnamic acid and ferulic acid.
Instant claim 19 is drawn to an application formulation produced by mixing a composition according to claim 1 with an agriculturally acceptable carrier.
Instant claims 24-25 are drawn to a fertilizer or inert carrier comprising p-coumaric acid, cinnamic acid and ferulic acid.
Arrierta-Baez et al. disclose a composition comprising 5 mL of a 51 mmol L-1 solution of each acid (ferulic, p-coumaric and cinnamic acids) at pH 7.0 (i.e., approximately 7.6-9.9 g/L) (pg. 2716, col. 1, para. 7 to col. 2, para. 1).  The composition comprises equimolar amounts of ferulic, p-coumaric and cinnamic acids (pg. 2716, col. 2, para. 2).
Instant claim 5 states that the active agents are present in an amount of about 0.05% and about 99% by weight and the agriculturally suitable solvents, carriers and/or surfactants are present in an amount of about 0.05% and about 99% by weight.
Instant claim 8 states that the active agents are present in an amount of about 0.1% and about 35% by weight and the agriculturally suitable solvents, carriers and/or surfactants are present in an amount of about 65% and about 99.9% by weight.
Arrierta-Baez et al. disclose a composition comprising 5 mL of a 51 mmol L-1 solution of each acid (ferulic, p-coumaric and cinnamic acids) at pH 7.0 (i.e., approximately 7.6-9.9 g/L or approximately 0.76%-0.99% by weight) (pg. 2716, col. 1, para. 7 to col. 2, para. 1).  
Instant claim 9 states that the active agents are present in equal amounts, approximately equal amounts, or in amounts of about 0.1g-100g for each active agent.
Instant claim 10 states that the active agents are present in equal amounts or approximately equal amounts.
Arrierta-Baez et al. disclose that the composition comprises equimolar amounts of ferulic, p-coumaric and cinnamic acids (pg. 2716, col. 2, para. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-11, 19 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Waltenberger (EP 0 786 205 A1).
Instant claim 1 is drawn to a composition comprising p-coumaric acid, cinnamic acid, ferulic acid, and one or more component selected from agriculturally suitable solvents, agriculturally suitable carriers, agriculturally suitable surfactants and mixtures thereof.
Instant claim 2 states that the agriculturally suitable solvent is selected from a list, which includes organic solvent, ethanol and water.
Instant claim 3 states that the agriculturally acceptable carrier is selected from a list, which includes water and ethanol.
Instant claim 7 states that the active agents are a combination of p-coumaric acid, cinnamic acid and ferulic acid.
Instant claim 19 is drawn to an application formulation produced by mixing a composition according to claim 1 with an agriculturally acceptable carrier.
Instant claims 24-25 are drawn to a fertilizer or inert carrier comprising p-coumaric acid, cinnamic acid and ferulic acid.
Waltenberger teaches compositions comprising one or more compounds for inhibiting the growth of algae, wherein preferred compounds of formula (I) include cinnamic acid, p-coumaric acid and ferulic acid (pg. 4, para. 6).  Waltenberger also teaches that glycols and glycerol are used as solubilizers in aqueous preparations with small quantities of ethanol (pg. 5, para. 4).
Instant claim 5 states that the active agents are present in an amount of about 0.05% and about 99% by weight and the agriculturally suitable solvents, carriers and/or surfactants are present in an amount of about 0.05% and about 99% by weight.
Instant claim 8 states that the active agents are present in an amount of about 0.1% and about 35% by weight and the agriculturally suitable solvents, carriers and/or surfactants are present in an amount of about 65% and about 99.9% by weight.
  Instant claim 9 states that the active agents are present in equal amounts, approximately equal amounts, or in amounts of about 0.1g-100g for each active agent.
Instant claim 10 states that the active agents are present in equal amounts or approximately equal amounts.
Instant claim 11 states that the active agents are present in an amount of approximately 1g per liter of an agriculturally acceptable carrier.
Waltenberger teaches that the total active ingredient concentration is preferably in a range from 0.1 to 10% by weight, more preferably 0.5 to 5% by weight, most preferably 0.7 to 2% by weight, based on the total weight of the preparation (pg. 5, para. 5).  The remainder of the composition includes the solubilizer and water (pg. 5, para. 7).  Waltenberger teaches examples wherein the active agents are present in equal amounts (Example 1).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare compositions according to Waltenberger comprising a combination of p-coumaric acid, cinnamic acid and ferulic acid with a glycol solubilizer and water.  Such would have been obvious because Waltenberger teaches compositions comprising a combination of active ingredients, such as p-coumaric acid, cinnamic acid and ferulic acid, are effective for inhibiting the growth of algae.

Claims 1-5, 7-11, 13, 16, 19, 24-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Dinardo et al. (WO 2013/016257 A1).
Instant claim 1 is drawn to a composition comprising p-coumaric acid, cinnamic acid, ferulic acid, and one or more component selected from agriculturally suitable solvents, agriculturally suitable carriers, agriculturally suitable surfactants and mixtures thereof.
Instant claim 7 states that the active agents are a combination of p-coumaric acid, cinnamic acid and ferulic acid.
Instant claim 19 is drawn to an application formulation produced by mixing a composition according to claim 1 with an agriculturally acceptable carrier.
Instant claims 24-25 are drawn to a fertilizer or inert carrier comprising p-coumaric acid, cinnamic acid and ferulic acid.
Dinardo et al. teach botanical antioxidant compositions comprising a botanical antioxidant extract blend comprising a first antioxidant botanical extract comprising at least one hydroxycinnamic acid and a second antioxidant botanical extract comprising vitamins (Claim 1).  The hydroxycinnamic acid includes cinnamic acid, coumaric acid and ferulic acid (Claim 4).  Dinardo et al. further teach the composition wherein the botanical antioxidant extract blend further comprises an additional hydroxycinnamic acid selected from the group including ferulic acid and coumaric acid.  
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare an antioxidant composition according to Dinardo et al. wherein the composition comprises a blend of cinnamic acid, ferulic acid and coumaric acid.  Such would have been obvious because Dinardo et al. teach a blend of antioxidants, and further teach composition comprising a first antioxidant, such as cinnamic acid, ferulic acid and coumaric acid, and an additional antioxidant, such as ferulic acid and coumaric acid.
Instant claim 2 states that the agriculturally suitable solvent is selected from a list, which includes alcohols and water.
Instant claim 3 states that the agriculturally acceptable carrier is selected from a list, which includes water and alcohols.
Dinardo et al. teach that the compositions further comprise a solvent or water, wherein the solvent includes alcoholic solvents ([0049], [0069]).
Instant claim 4 states that the agriculturally acceptable surfactant is selected from a list, which includes alkyl ether sulfates and nonionic surfactants.
Instant claim 13 states that the surfactant is selected from a list, which includes silicone surfactants and nonionic surfactants.
Dinardo et al. teach that the composition further comprises surfactants, such as nonionic surfactants, alkyl sulfates, alkyl ether sulfates, etc. ([0075]), as well as silicone oils and rapeseed oil ([0050], [0062]).
Instant claim 5 states that the active agents are present in an amount of about 0.05% and about 99% by weight and the agriculturally suitable solvents, carriers and/or surfactants are present in an amount of about 0.05% and about 99% by weight.
Instant claim 8 states that the active agents are present in an amount of about 0.1% and about 35% by weight and the agriculturally suitable solvents, carriers and/or surfactants are present in an amount of about 65% and about 99.9% by weight.
  Instant claim 9 states that the active agents are present in equal amounts, approximately equal amounts, or in amounts of about 0.1g-100g for each active agent.
Instant claim 10 states that the active agents are present in equal amounts or approximately equal amounts.
Instant claim 11 states that the active agents are present in an amount of approximately 1g per liter of an agriculturally acceptable carrier.
Dinardo et al. teach that the compositions comprise about 0.001% to about 20% of a botanical antioxidant extract blend, based on the total weight of the composition ([0021]).  The composition comprises about 50% or more of a hydroxycinnamic acid compound ([0029]; Claim 3).
Instant claims 16 and 28 further comprise a vitamin, vitamin A, vitamin C, one or more crop oil, and mixtures thereof.
Dinardo et al. teach that the second antioxidant botanical extract includes vitamins, such as vitamin C (Claims 1 and 7).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.W.S/Examiner, Art Unit 1616  

/Mina Haghighatian/Primary Examiner, Art Unit 1616